Citation Nr: 1125319	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a sleep disorder and a bilateral hand disability.  The case was remanded for additional development in November 2009.  


FINDINGS OF FACT

1.  The Veteran's sleep disorder is attributable to obstructive sleep apnea and is unrelated to active service or to any incident therein.

2.  The evidence of record is in equipoise as to whether the Veteran's bilateral hand disability, to include small cysts of the right carpal bones and residuals of muscle sprains manifested by pain, swelling and stiffness of the hands, was incurred in service.


CONCLUSIONS OF LAW

1.  A sleep disorder is not due to an undiagnosed illness and was not otherwise incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

2.  The criteria for service connection for a bilateral hand disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2003; a rating decision in July 2004; and a statement of the case in March 2005.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was afforded VA examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8- 98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service- connection.  38 C.F.R. § 3.317(a)(2)(i) (2010).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

The Veteran's service records show that he served in Southwest Asia during the Persian Gulf War.  Thus, the Veteran's status as a Persian Gulf Veteran is confirmed.  38 C.F.R. § 3.317(d) (2010).

Sleep Disorder

The Veteran asserts that he developed a sleep disorder in service as a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf War.  

Service medical records are negative for any complaints or treatment for any sleep disorder.  On examination in January 1988, January 1991, and March 1993, the Veteran denied frequent trouble sleeping.  

On VA examination in June 2004, the Veteran complained of suffering from sleep disturbances, fatigue, and unexplained nightmares.  He reported psychological stressors during his Gulf War service because his duty was to transport deceased soldiers from the frontline, and he was often in the direct line of fire.  Examination revealed normal behavior, comprehension, coherence, and emotional reactions.  The Veteran stated that he had occasional problems with memory loss and difficulty focusing.  The examiner reviewed the entire claims file and opined that there was no clear etiology to the Veteran's sleep disturbance. 

On VA examination in May 2010, the Veteran related difficulty sleeping since service.  The Veteran reportedly was waiting for a continuous positive airway pressure (CPAP) machine after having been recently diagnosed with sleep apnea.  A sleep study revealed moderate obstructive sleep apnea, severe in REM sleep, and severe PLM disorder.  The examiner diagnosed obstructive sleep apnea and opined that it was not at least as likely as not that the condition was incurred during military service.  The examiner explained that the Veteran did not suffer an in-service injury that could be associated with obstructive sleep apnea.  The examiner noted that the Veteran had been seen in sick call numerous times during service, and had not reported sleeping difficulties.  VA treatment records in May 2010 show that the Veteran was issued a CPAP machine for treatment of sleep apnea.  

Initially, the Board finds that because the Veteran's complaints of sleep problems are attributed to a known diagnosis of obstructive sleep apnea, the presumption of service connection under 38 C.F.R. § 3.317 is not applicable and the Veteran's sleep disorder cannot be considered the result of an undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  The Board thus turns to the merits of the Veteran's claim on a direct basis. 

The Board must assess the Veteran's competence and credibility to assert that his sleep disorder, to include obstructive sleep apnea, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he had sleeping problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2010).  

To the extent that the Veteran reports continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.  Specifically, the Veteran denied any trouble sleeping at examination in service.

Service medical records are negative for any complaints or treatment for any sleep disorder.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic sleep disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  After service, complaints of sleep problems were documented on VA examination in June 2004, and treatment for sleep apnea was noted in 2010.  In view of the period without evidence of treatment for sleep complaints from 1993 to 2004, and the lack of clinical findings until 2010, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has weighed statements made by the Veteran as to incurrence of a sleep disorder during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value than the denials of any sleep problems during service.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering the statements of the Veteran as to onset of a sleep disorder in service and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record, particularly the service medical records wherein the Veteran denied trouble sleeping during service on three separate occasions, to include on separation from service.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

On the question of medical causation, the medical evidence of record regarding any association or link between a current sleep disorder, first noted after service, and service, is against the claim.  In May 2010 the VA examiner expressed the opinion that the recently diagnosed sleep apnea was not caused by or the result of service.  The examiner explained that the Veteran did not suffer an in-service injury that could be associated with obstructive sleep apnea.  The examiner further noted that the Veteran had been seen in sick call numerous times during service, and had not reported sleeping difficulties.  The Board finds that the VA examiner's opinion is both competent and credible.  The Board attaches significant probative and persuasive value to the May 2010 VA examiner's opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current sleep disorder, diagnosed as sleep apnea, was not causally related to service.  Green v. Derwinski, 1 Vet. App. 121 (1991).  That opinion opposes, rather than supports, the claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not show that any sleep disorder was incurred in or aggravated by service, and the Veteran's diagnosed sleep disorder cannot be considered the manifestation of an undiagnosed illness.  Therefore, service connection for a sleep disorder, to include obstructive sleep apnea, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hand Disability

The Veteran asserts that he developed a bilateral hand disability in service.  

The Veteran's service medical records show complaints of right 5th MCP and MPJ joint pain and hand swelling in November 1988, September 1989, October 1989, and January 1990.  On separation examination in March 1993, the Veteran reported a history of swollen or painful joints.  The clinician noted right 4th MCP pain four years earlier, largely resolved, and a broken left index finger.  A bilateral hand disability was not noted.

At a June 2004 VA examination, the examiner diagnosed the Veteran with muscle sprain of both hands with strength and function of the hands as a unit decreased to 3/5 after repetitive use and during flare-ups.  X-rays of the hands and wrists revealed no abnormalities.  

On VA examination in May 2010, the Veteran complained of pain, swelling, and weakness in his hands since service.  The examiner noted that x-rays of the hands were negative bilaterally.  The examiner diagnosed myalgia in both hands with intermittent stiffness of the hands, residuals of muscle sprain.  There was insufficient evidence to warrant an acute diagnosis and there was no objective evidence to support pathology.  The examiner opined that it was at least as likely as not that that the Veteran's hand disability was related to service.  The examiner explained that the service medical records contained several instances of evaluation and treatment for a hand condition consistent with the current symptoms.  

On VA examination in December 2010, the Veteran reported intermittent pain and swelling of the hands since service.  He complained of right and left little finger MP joint pain.  X-rays of the hand revealed small cysts within the right carpal bones, probably benign, and ossific densities; and mild deformity of the head of the first metacarpal bone on the right hand and probably adjacent 0.6 cm ossific fragment located within the radial soft tissues, possibly old posttraumatic changes.  The examiner diagnosed benign small cysts within the right carpal bones and prior trauma with evidence of old fractures associated with pain in the hands.  The examiner opined that the Veteran's bilateral hand condition was not caused by or the result of an undiagnosed illness.  The examiner explained that the Veteran had been seen numerous times during service for complaints of hand joint pain, particularly in the right 5th MCP joint.  While the service medical records documented a left index finger injury, the Veteran reportedly denied complaints of pain in that finger at the examination, rather the Veteran complained of pain in the right thumb and MCP joint.  The examiner noted that the Veteran did not report myalgia and lab results were not indicative of joint disease, thus the bilateral hand disability was not due to an undiagnosed illness.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is credible and competent to report that he experienced bilateral hand swelling and pain in service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service medical records document several instances of evaluation and treatment for complaints of right and left hand pain and swelling consistent with the current symptoms, and on separation from service the Veteran reported a medical history of swollen or painful joints.  Similarly, there is post-service medical evidence of treatment for ongoing complaints of pain and swelling of the hands.  The Board considers the Veteran's statements of ongoing intermittent symptoms associated with the hands to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of a bilateral hand condition, he is competent to relate his current disabilities to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA obtained a medical opinions addressing the Veteran's contentions.  The Board acknowledges that on VA examinations in June 2004, and May 2010, x-rays of the hands were negative bilaterally.  However, on VA examination in December 2010, x-rays of the hand revealed small cysts within the right carpal bones.  The examiner diagnosed benign small cysts within the right carpal bones and prior trauma with evidence of old fractures associated with pain in the hands.  Additionally, during the period on appeal the Veteran has been diagnosed with residuals of muscle sprain of both hands.  On the question of medical causation, the VA examiner in May 2010 opined that it was at least as likely as not that that the Veteran's hand disability was related to service.  The examiner explained that the service medical records contained several instances of evaluation and treatment for a hand condition consistent with the current symptoms.  

Based on the foregoing, the Board finds that the balance of positive and negative evidence is in relative equipoise with respect to the Veteran's service connection claim.  Resolving all reasonable doubt in his favor, the Board finds that service connection for a bilateral hand disability is warranted because the evidence shows that it is at least as likely as not that the Veteran's current bilateral hand disability is related to his complaints and treatment for bilateral hand symptoms during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder, to include as due to an undiagnosed illness, is denied.

Service connection for a bilateral hand disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


